Case 8:18-cv-01644-VAP-KES Document 90 Filed 06/11/19 Page 1 of 4 Page ID #:2473



   1    Scott H. Sims, State Bar No. 234148
        Andrew D. Stolper, State Bar No. 205462
   2    FRANK SIMS & STOLPER LLP
        19800 MacArthur Boulevard, Suite 855
   3    Irvine, California 92612
        Telephone: (949) 201-2400
   4    Facsimile: (949) 201-2401
        astolper@lawfss.com
   5    ssims@lawfss.com
   6    Attorneys for Judgment Creditor
        JASON FRANK LAW, PLC
   7

   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11    In re                               Case No. 8:18-cv-01644-VAP-KES
  12    EAGAN AVENATTI, LLP,                The Hon. Karen E. Scott
  13                      Debtor.
                                            JUDGMENT CREDITOR JASON
  14                                        FRANK LAW, PLC’S RESPONSE TO
                                            MICHAEL AVENATTI’S
  15                                        OBJECTION AND MOTION TO
                                            QUASH SUBPOENA TO BIENART
  16                                        KATZMAN PC
  17
                                            Date:      July 2, 2019
  18                                        Time:      10:00 a.m.
                                            Courtroom: 6D
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                       OPPOSITION TO MOTION TO QUASH
                                          -1-
                                                                   BIENART SUBPOENA
Case 8:18-cv-01644-VAP-KES Document 90 Filed 06/11/19 Page 2 of 4 Page ID #:2474



   1                                       OPPOSITION
   2         For the reasons set forth in the Motion to Compel Compliance with the
   3   Subpoena to Bienert Katzman PC (“Bienert”) (Doc. 76), which is incorporated by
   4   reference herewith, Judgment Creditor Jason Frank Law, PLC (“JFL”) hereby
   5   opposes the Motion to Quash the Subpoena filed by Michael Avenatti (“Avenatti”).
   6         Avenatti does not cite a single case to support his arguments and objections to
   7   the subpoena. Avenatti does not, and cannot, refute the established authority that a
   8   “client’s Fifth Amendment privilege is not violated by enforcement of a subpoena
   9   directed towards his attorney.” Beckler v. Sup. Ct., 568 F.2d 661, 662 (9th Cir. 1978)
  10   (citing Fisher v. U.S., 425 U.S. 391, 96 S.Ct. 1569, 1574 (1976). Avenatti does not
  11   and cannot cite a single authority refuting the fact that “a retainer, the identity of the
  12   client, the conditions of employment and the amount of the fee and who paid it do
  13   not come within the privilege of attorney-client relationship.” In re Michaelson, 511
  14   F.2d 882, 888 (9th Cir. 1975).
  15         Avenatti attempts to distinguish Michaelson on its facts, but this is a well-
  16   established principle of Ninth Circuit law. See, e.g., In re Osterhoudt, 722 F.2d 591,
  17   593 (9th Cir. 1983) (“Fee arrangements usually fall outside the scope of the privilege
  18   simply because such information ordinarily reveal no confidential professional
  19   communication between attorney and client, and not because such information may
  20   not be incriminating”); Cohen v. Trump, No. 13-CV-2519-GPC WVG, 2015 WL
  21   3617124, at *2 (S.D. Cal. June 9, 2015) (“Generally the attorney-client privilege
  22   ‘does not safeguard against the disclosure of either the identity of the fee-payer or
  23   the fee arrangement.’”) Simply put, Avenatti has not come forward with any
  24   evidence that the enforcement of this subpoena would reveal confidential and
  25   privileged communications, nor any case law that granted a motion to quash such a
  26   subpoena in these circumstances.
  27

  28
                                                               OPPOSITION TO MOTION TO QUASH
                                               -2-
                                                                           BIENART SUBPOENA
Case 8:18-cv-01644-VAP-KES Document 90 Filed 06/11/19 Page 3 of 4 Page ID #:2475



   1           Avenatti also argues this subpoena exceeds the scope of permissible post-
   2   judgment discovery. This is nonsense. JFL is attempting to trace the location of the
   3   millions of dollars of fees that properly belong to Judgment Debtor Eagan Avenatti
   4   LLP (“EA”). Avenatti has been hiding EA’s assets by playing “whack-a-mole” with
   5   bank accounts, setting up accounts under different names and at different banks, and
   6   then emptying the accounts once they are discovered. The Court has already seen
   7   this evidence in numerous motions. By tracing Avenatti’s payments to his attorneys,
   8   JFL and the Receiver will be able to locate these funds.
   9           For example, the Court will recall how Avenatti deposited hundreds of
  10   thousands of dollars of legal fees from EA’s client Medline Industries, Inc.
  11   (“Medline”) into a new account at City National Bank, under the name “Avenatti
  12   LLP.” (Doc. 70, 70-7). Avenatti then used that money to pay his divorce attorney,
  13   Stegmeier Gelbart, among other personal expenses. (Doc. 70-8). A subpoena to the
  14   divorce attorney would have revealed the location of this account prior to JFL
  15   discovering it. Unfortunately, by the time JFL discovered it, the money was already
  16   gone.
  17           Avenatti is getting better at hiding his accounts by avoiding transfers between
  18   accounts (choosing instead to pay himself in cash and deposit it in another). But the
  19   one thing he cannot avoid is that most criminal, divorce and defense attorneys are
  20   going to require payment for their services. Finding the source of these funds is one
  21   of best ways of tracing EA’s property, which is why Avenatti is fighting so hard to
  22   oppose the subpoenas and using the delay of motion practice to provide him time to
  23   cover his tracks. Further, this discovery is necessary to determine whether JFL has
  24   fraudulent transfer claims against these attorneys (who appear to be knowingly
  25   collecting money from Avenatti when they are aware JFL has substantial judgment
  26   liens on EA and Avenatti’s personal assets).
  27

  28
                                                              OPPOSITION TO MOTION TO QUASH
                                               -3-
                                                                          BIENART SUBPOENA
Case 8:18-cv-01644-VAP-KES Document 90 Filed 06/11/19 Page 4 of 4 Page ID #:2476



   1         It should not be forgotten this type of discovery has become necessary because
   2   Avenatti refused to comply with Court’s orders to produce all of his bank accounts
   3   and a list of all clients of EA and any other Avenatti affiliated entities, among other
   4   information. While it is encouraging that Avenatti may answer for any crimes he
   5   committed, this is cold comfort to the victims from whom he has misappropriated
   6   millions of dollars, including JFL. Finding the money is paramount to righting
   7   Avenatti’s wrongs.
   8         For the foregoing reasons, JFL requests the Court compel compliance with the
   9   subpoena.
  10

  11   Dated: June 11, 2019                          FRANK SIMS & STOLPER LLP
  12
                                                     ____/s/ Scott H. Sims______
  13                                                 Scott H. Sims
                                                     Andrew D. Stolper
  14                                                 Attorneys for Judgment Creditor,
                                                     JASON FRANK LAW, PLC
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                              OPPOSITION TO MOTION TO QUASH
                                              -4-
                                                                           BIENART SUBPOENA
